Paul W.Beown, J.,
dissenting. The evidence of drunkenness or narcosis presented at this trial had no tendency to show lack of criminal intent which is the only relevance of snch evidence. On the contrary, the acts of the defendant unequivocally demonstrateed his malicious purpose.
There is no claim that pre-sentence investigation and examination were not made, not reported or not considered as required by E. C. 2929.03(D) and (E), and E. C. 2929.04(B).
The circumstances of the crime as developed by the evidence had ho tendency to show that “the offense was primarily the product of the offender’s psychosis or mental deficiency.” Where this is the state of the record and absent any failure by the court to fulfill its duties under E. C. 2929.03(D) to hear testimony, statements of the defendant, statements of counsel for the defense and for the prosecution, and to receive other evidence relevant to the penalty which should he imposed oh the offender in this non-advisory inquiry, the defendant loses. This is because he bears the risk of persuasion and no mitigating eircumstahee or condition has appeared. With this in mind, the trial court’s discussion on this issue of “burden of proof,” although the term is ambiguous as we said in Downs,2 was an irrelevant, non-prejudicial aside. I cannot see what useful purpose a remand will accomplish.
I would affirm the conviction and sentence.

State v. Downs (1977), 51 Ohio St. 2d 47.